Citation Nr: 0711985	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injury to the hands and feet.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a cold weather injury to hands, knees, 
and feet.  

In September 2005, a hearing before the undersigned Veterans 
Law Judge was held at the Newark, New Jersey, RO.  A 
transcript of this hearing is of record.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

In July 2006, the Board denied service connection for 
residuals of cold weather injury to the knees, thus that 
issue is no longer before the Board.  That decision also 
remanded the remaining issue for further development.  


FINDING OF FACT

Residuals of cold weather injury to the hands and feet did 
not originate in service or for many years thereafter, and 
they are not related to any incident of service.


CONCLUSION OF LAW

Residuals of cold weather injury to the hands and feet were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a July 2001 letter sent prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence pertaining to his claim.  Then, in an August 2006 
letter, the RO provided notice of the information and 
evidence needed to establish a disability rating and an 
effective date for the disability on appeal.  The claim was 
last readjudicated in February 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's entrance and discharge examinations, as well as 
post-service medical records and examination reports.  The 
remainder of the veteran's service medical records are 
presumed to have been destroyed in the 1973 fire at that 
National Personnel Records Center (NPRC).  Thus, further 
attempts to obtain these records would be futile.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional relevant evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of events in this 
case.  See Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have had any effect on 
the case, or to have caused injury to the veteran.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, 19 Vet. App. 473; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service entrance and discharge examinations, morning reports, 
private medical records, VA medical records, VA examination 
reports, and hearing testimony.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends, in essence, that he has osteoarthritis 
of the hands and feet as a residual of cold weather injury to 
the hands and feet during service.  

After review, the Board finds that the veteran's claimed 
residuals of cold weather injury to the hands and feet did 
not have their onset during active service.  In this regard, 
his separation examination report reflects no complaints of 
any cold weather injury, no musculoskeletal defects, normal 
feet, and no neurological defect.

The Board also finds that the veteran's osteoarthritis of the 
hands and feet did not have their onset until many years 
after discharge.  In this regard, the veteran has not 
provided any medical evidence dated within one year after 
discharge and the private medical records he as submitted 
dated from August 1995 to August 1997 contain no mention of 
residuals of cold weather injury to the hands and feet, or 
osteoarthritis of the hands and feet.  The first relevant 
medical evidence of record is an August 2001 VA examination 
report, which notes osteoarthritis of the hands and feet and 
provides a diagnosis of cold injury to hands and feet with 
residuals.

With regard to the August 2001 VA examination, the Board 
notes the examiner did not have access to the claims file, 
and indicated that he could not provide an opinion as to 
service connection for a cold injury because he did not know 
how cold it was and how he was exposed in Korea.  

Subsequent VA examiners, following claims file review, have 
opined that the veteran's current disabilities of the hands 
and feet are not related to cold weather injury during active 
service.  In this regard, a November 2006 VA cold injury 
protocol examination report reflects that the veteran has 
osteoarthritis of both hands and feet.  The examiner noted 
that X-rays of the hands and feet revealed no evidence of 
frostbite injury.  The examiner opined that the veteran's 
symptoms of pain and stiffness in the hands and feet are not 
related to cold injury from service.  The examiner 
acknowledged that the veteran was exposed to cold injury in 
service from 1945 to 1946 and that cold injury can lead to 
arthritic changes, but noted that the latency period is 
usually 10 years or so.  The examiner stated that the veteran 
is now reporting discomfort 50 plus years after being exposed 
to the cold and explained that the extremely long length of 
time before the onset of arthritic symptoms makes the 
diagnosis of frostbite arthritis less likely in this case.  

Similarly, a November 2006 VA feet examination report 
reflects the examiner's opinion that the veteran's current 
disorder of the feet is not caused by or the result of 
frostbite sustained while in service.  The examiner explained 
that, although the veteran has osteoarthritis of both feet 
that could be related to his cold injury, most residuals of 
cold injury occur within 8 to 10 years or so.  The examiner 
added that the osteoarthritic changes to the veteran's feet 
are no more severe than those of which can be found in his 
contemporaries with similar foot types.  

A VA hand examination likewise determined that it was less 
likely that bilateral hand arthritis is due to frostbite in 
the service.  The examiner noted that X-rays revealed no 
evidence of frostbite injury.  

The Board acknowledges the veteran's contention that he has 
residuals of cold weather injury to the hands and feet from 
service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence indicates that the 
veteran's bilateral hand and feet conditions are not related 
to cold injury during active service, and there is no 
evidence of arthritis within one year of discharge from 
service, service connection for the claimed conditions must 
be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   




ORDER

Service connection for residuals of cold weather injury to 
the hands and feet is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


